DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 and 06/15/2022 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No 11,197,150. This is a statutory double patenting rejection.
	For claim 1, the claim 1 of the U.S Application No. (US 11,197,150 B2 ) discloses: 
Current Application
1. A method for a first terminal to support a profile transfer in a wireless communication system, the method comprising: obtaining a first input to transfer a first profile installed in the first terminal to a second terminal; obtaining a second input to select a first mode used for transferring first information among a plurality of modes; obtaining a third input to select a second mode used for transferring second information among a plurality of modes; generating the first information including integrated circuit card identifier (ICCID) for the first profile being transferred and the second information including a universal integrated circuit card (UICC) identifier of the first terminal using the first mode and the second mode; outputting, to the second terminal, at least one of the first information or the second information; and receiving, from a network entity, a message that allows a user to confirm the transfer of the first profile to the second terminal, wherein the plurality of modes includes at least one of a quick response (QR) code, Bluetooth* communication, near field communication (NFC), Wi-Fi* communication, or a user input, and wherein the first mode is different from the second mode.
11,197,150

1. A method for a first terminal to support a profile transfer in a wireless communication system, the method comprising: obtaining a first input to transfer a first profile installed in the first terminal to a second terminal; obtaining a second input to select a first mode used for transferring first information among a plurality of modes; obtaining a third input to select a second mode used for transferring second information among a plurality of modes;  generating the  first information including integrated circuit card identifier (ICCID) for the first profile being transferred and the second information including a universal integrated circuit card (UICC) identifier of the first terminal using the first mode and the second mode; outputting, to the second terminal, at least one of the first information or the second information; and receiving, from a network entity, a message that allows a user to confirm the transfer of the first profile to the second terminal, wherein the plurality of modes includes at least one of a quick response (QR) code, Bluetooth® communication, near field communication (NFC), Wi-Fi® communication, or a user input, and wherein the first mode is different from the second mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642